DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.
 Status
This Office Action is in response to the remarks and amendments filed on 6/7/2022.  Claims 1-12 remain pending for consideration on the merits.  
Allowable Subject Matter
Claims 1-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the subject matter which is considered to distinguish from the closest prior art of record, Cur et al (US 20120174607). The prior art of record teaches a controller controlling the speed of the compressor  and a variable speed condenser fan and expansion devices to control the condensing and evaporating pressures in contrast to the claimed features of selecting, at a processor, a first set of values for a first set of parameters of one or more hardware components of an ice-making machine, calculating, by the processor, a second set of parameters of the ice-making machine based on at least a portion of the first set of values, and the first set of parameters includes compressor motor speed, an initial evaporator pressure at a startup of the ice-making machine and an initial condenser pressure at the startup of the ice-making machine.
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claim 1 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763